REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “in response to determining that the sensor data corresponds to the object touch, detecting that the electronic device is in a pocket mode and providing an object touch notification” [0044][0052] [0067] with all other limitation cited in claims 1 and 12. According to [0048] of the specification “object touch”  is a bottle touch key touch coin touch or other touch that is not a “non-object touch”. The non-object touch being a human touch e.g. finger touch. 
	Johnson et al US 20160012348 discloses distinguishing between accidental and non-accidental touches of a user’s (e.g. finger and palm) using machine learning. Johnson however does not disclose “in response to determining that the sensor data corresponds to the object touch, detecting that the electronic device is in a pocket mode and providing an object touch notification”.  
Bivens et al US 20100317400 discloses confirming user interaction when interaction is made with mobile communication device while being in a pocket. However, Bivens does not disclose “in response to determining that the sensor data corresponds to the object touch, detecting that the electronic device is in a pocket mode and providing an object touch notification”.  
Hwang et al US 20180314387 discloses preventing unintentional touch which occur in a user’s purse or pocket by prompting a user if it is determined that the input was not intentional. Hwang however does not disclose “in response to determining that the sensor data corresponds to the object touch, detecting that the electronic device is in a pocket mode and providing an object touch notification”.  
Deslaers et al. US 20180188938 discloses different machine learning models to distinguish between intentional and non-intentional touches and in particular to excluded unintended touches such as pocket dialing. Deslaers however does not disclose “in response to determining that the sensor data corresponds to the object touch, detecting that the electronic device is in a pocket mode and providing an object touch notification”.  
Hirsch US 20130050233 discloses a mobile device in which touch input is disabled when the mobile device’s sensors indicate that it is placed inside a bag or pocket. Hirsch however does not disclose “in response to determining that the sensor data corresponds to the object touch, detecting that the electronic device is in a pocket mode and providing an object touch notification”.  
For at least these reasons the cited references do not read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 06/13/2022Primary Examiner, Art Unit 2692